The sole question before the court arises on a motion to dismiss, filed by counsel for the respondent who alleges that the habeas corpus case pending in this court should be dismissed because of the pendency of another habeas corpus case in the United States District Court between the same parties.
The petitioner admits the pendency of such other case, and that it is in habeas corpus, between the same parties, but alleges that the questions raised are not in all respects identical. It is clear that the legality of petitioner's imprisonment is the issue in both cases.
The motion is well taken, and the case will be, and hereby is, dismissed.
Case dismissed.
DUFFEY, P. J., BRYANT and DUFFY, JJ., concur.